Title: To Thomas Jefferson from Hendrick Aupaumut, 12 December 1808
From: Aupaumut, Hendrick,Beaver
To: Jefferson, Thomas


                  
                     Father—
                     City of Washington the 12 Dec 1808
                  
                  The Chiefs of Wapanakeh—To wit Delawares—Muhheconneck—and Monsey Nations—have sent us here, as deputies to talk with you (on the Subject of their concerns) in their behalf—They Sent their Salutation to you & to your great wise men—who are sitting around the great Council Fire, to delibrate upon the welfare of your great Nation—
                  We are glad that the Great and Good Spirit—have given us such a father who alway condesends to listen to the Cries of his Red Children—
                  Father—
                  Our duty in the is to mention Somthing of the Situation of our Ancestors in thier days. Also our situation at this present period—
                  We are the descendants of those tribes, which your forefathers found on the Banks of the Delawares & Hudson Rivers—They were the Original owners of that country—They were then powerful—Your forefathers at that time were Small as Children, at which time our forefathers had pity on them and put them in their Bosom—And gave them land to live on, when your forefathers had no land—
                  Father—
                  We are Sensible that you have great business before you every day—Therefore we will endeavor to Shorten our talk as much as lies in our power—We omited to mention the Causes & Circumstances—which took place Since that time until this period, which produced this great Change—And the means used by which the white people have been enabled to obtain the whole of our Native country—By which means we were compelled to move from place to place—And Since the different Tribes of Indians have made peace with the people of the United States—We have had a convenient time to reflect on the Rough Path to which we have been induced to follow—we wish to follow it no further.
                  We have been Seeking a habitation for our tribes for a number of years—at last have Settled down on the land along the white River—(or Wapekommekoke) a number of years past—where we wish to collect our scattered friends to promote each others welfare—And to maintain peace & unity among our Grand Children—the different tribes about us & over whom we have Great influence—and who apt to listen to our Counsels—
                  The land which we now inhabit was granted by the Miamies & Potawatommies—which they have renewed last September in their general Council held at Fort Wayne—in presence of Capt. Wells & the Commanding Officer of that fort—
                  They granted to us to occupy & possess Said Land for the benefit & behaaf of our tribes & their posterity—But prohibited the right of Selling the same—But took us in as Joint owners of Said land or Country—Lest this grant should (in future day) fall into the hands of the white people—Therefore they give no writing at the time this took place—But for better Security they gave us Wampom instead of a written Deed—Our Chiefs are doubtful with regard of such pledges—in such a Case—and indeed, experience ought to teach us the weakness of such a measure—By observing the population of the United States—It appears to us—that all Indian Claims on that Country will be extinguished by the white people: before long—They land on which we wish to dwell all our days—will inevitably be Sold from under the feet of our poor Children after us—In that case what will become of them? if this be the Case (Assuredly) They will be compelled to disperse once more—We dread that evil very much—Inspite of the pledges of Wampom—which was given to us—we may yet in our day—See the evil we so much dreaded— unless something should be done to prevent it intime—
                  Father—
                  What we have stated above has induced us to lay our Case before you—as your Children—We know you are wise—and that your laws are Just—& Strong—We like wise believe that you will not see us when it is in your power to Assist us—For we are now Small—& very poor—We have no Sure habitation—We are about in the Same Situation (at least in some cases) Your Ancestors were—when they first found our ancestors—But you are now Great—Very Great—You reached almost to the Heavens in eminence—You are powerful—You Claim nearly whole of this Country—And other riches—
                  Father—
                  We earnestly request you to cast an eye of pity on us—to help us—to give us such a writing that would prevent the evil consequences—which we have Stated above—Or such other measures as you in your wisdom may point out to that effect—
                  We wish to follow the path which you have point out for us to follow—But you well know that little children can not walk with out the Assistance of it parents—Therefore we trust that you as our only Father—will Assist us so that we may be enabled to walk—
                  May the Great & Good Spirit Bless you and your great Counsellors with Unity in Setiment—And protect you allways—In behalf of the Cheifs of Wapanakies—
                  
                     Hendrick Aupaumut— 
                     
                     Chief of the Muhheconneck Nation
                     Tomaqua x Beaver 
                     
                     Chief Warrior of Delawares
                  
                  
                     Signed in the Presents of William Wells Indian Agent
                     
                        [Note in TJ’s hand:]
                     
                     the Miamis & Poutewatamies have granted them lands on the White river to live on but not to sell. they wish a confirmation
                  
               